Jun 04 2015, 9:21 am




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      David W. Stone IV                                          Gregory F. Zoeller
      Anderson, Indiana                                          Attorney General of Indiana

                                                                 Angela N. Sanchez
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Ashonta Kenya Jackson,                                    June 4, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                48A02-1409-CR-670
              v.
                                                                Appeal from the Madison Circuit
                                                                Court
      State of Indiana,
      Appellee-Plaintiff.                                       The Honorable David A. Happe,
                                                                Judge

                                                                Cause No. 48C04-1311-FB-2175




      Najam, Judge.


                                        Statement of the Case
[1]   Ashonta Kenya Jackson appeals his convictions for three counts of robbery, as

      Class B felonies; his conviction for corrupt business influence, a Class C felony;



      Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015                      Page 1 of 24
      and his adjudication as a habitual offender following a jury trial. Jackson

      presents the following issues for our review:


              1.       Whether the trial court erred when it denied his motion for
                       change of judge.

              2.       Whether the State presented sufficient evidence to support
                       his corrupt business influence conviction and his
                       adjudication as a habitual offender.

              3.       Whether the trial court abused its discretion when it
                       sentenced him.


[2]   We affirm in part, reverse in part, and remand with instructions.


                                  Facts and Procedural History
[3]   On October 1, 2013, Jackson, Edwin Ricard, and Gerald Reed decided to rob

      the Keg N Bottle liquor store in Anderson. Ricard and Reed, who had a gun,

      entered the store and stole money after threatening to shoot the store’s clerk.

      During the robbery, Jackson waited in a car down the street from the liquor

      store. After Ricard and Reed fled the scene, they later met up with Jackson,

      and they divided the stolen money three ways.


[4]   On October 17, Jackson and Ricard decided to again rob the same liquor store.

      Jackson gave Ricard a gun to use, and Jackson’s teenaged nephew drove Ricard

      to the store. Ricard, alone, entered the store, pointed the gun at the clerk, and

      ordered the clerk to give him money. Again, Jackson waited in a second car

      during the robbery. Jackson and Ricard met afterwards and divided the stolen

      money between the two of them.
      Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015      Page 2 of 24
[5]   On October 28, Jackson, Ricard, and Reed planned to rob a bank in Anderson.

      Ricard and Reed arrived at the bank in one car, and Jackson waited in a second

      car while the other two men went inside. Ricard and Reed were both armed

      with handguns, one of which Jackson had provided. And Ricard and Reed

      covered their faces with bandannas and glasses. After the two men entered the

      bank, Reed approached a bank teller named Brittany Boyd and demanded

      money. While Boyd was putting money in a bag, Reed told her to hurry, and

      he struck her in the head with his handgun.


[6]   Meanwhile, Ricard ran to another area of the bank, pointed his handgun at

      another teller, Joyce Stewart, and a bank manager, Courtney Barnes, and he

      demanded that they give him money. Stewart and Barnes complied and gave

      Ricard money, including “bait money,” which triggers an alarm when it is

      removed. Tr. at 97. Ricard and Reed then fled the scene and drove to meet

      Jackson at a designated location. The men divided the stolen money three

      ways.


[7]   Reed had borrowed the car he and Ricard used during the bank robbery from a

      woman named Dawn Flick. Ricard had covered the steering wheel and license

      plate of Flick’s car with duct tape and, after the robbery, Ricard removed the

      duct tape before he drove off with Reed in Jackson’s car. Reed contacted Flick

      and told her where she could find her car.


[8]   Mitchell Brinker was working on a house across the street from where the men

      had parked Flick’s car, and he observed the men removing the duct tape and


      Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015   Page 3 of 24
       engaging in other suspicious behavior. Brinker called police, and officers

       arrived a short time later to find Flick approaching her parked car. Officers

       advised Flick that her car had been used in a bank robbery, and Flick told the

       officers where they could find Reed. Officers arrested Reed and, after Brinker

       identified Ricard from a photo array, Ricard was eventually arrested. After his

       arrest, Ricard implicated Jackson in the robberies.


[9]    The State charged Jackson with three counts of robbery, as Class B felonies,

       and one count of corrupt business influence, a Class C felony, and the State

       alleged that Jackson was a habitual offender. A jury found Jackson guilty as

       charged and adjudicated him to be a habitual offender. The trial court entered

       judgment of conviction accordingly and sentenced Jackson as follows: fifteen

       years for each Class B felony conviction, with two of the terms to run

       consecutively and the third to run concurrent with the others; eight years for the

       Class C felony conviction to run consecutively to the other sentences; and

       twenty-five years for the habitual offender enhancement, for a total aggregate

       term of sixty-three years executed. This appeal ensued.


                                       Discussion and Decision
                                 Issue One: Motion for Change of Judge

[10]   Jackson first contends that the trial court erred when it denied his motion for

       change of judge. The law presumes that a judge is unbiased and unprejudiced.

       Garland v. State, 788 N.E.2d 425, 433 (Ind. 2003). The ruling on a motion for

       change of judge is reviewed under the clearly erroneous standard. Id. Reversal


       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015    Page 4 of 24
       will require a showing which leaves us with a definite and firm conviction that a

       mistake has been made. Sturgeon v. State, 719 N.E.2d 1173, 1182 (Ind. 1999).

[11]   The trial judge presiding over Jackson’s trial “had appeared as prosecutor in

       one of the cases relied on to establish [Jackson]’s habitual offender status.”

       Appellant’s Br. at 9. Thus, Jackson alleged in his motion for change of judge

       that the trial judge’s “continued involvement” in the trial “create[d] in

       reasonable minds a perception that the judge’s ability to carry out its

       responsibilities in this case with impartiality [wa]s impaired.” Appellant’s App.

       at 42. On appeal, Jackson “acknowledges that[,] in the past[,] courts in this

       state have held that recusal was not necessary under facts similar to those in this

       case.” Appellant’s Br. at 14. Jackson invites us to “reconsider” those cases and

       hold that the trial court erred here. Id. We reject that invitation.


[12]   In Dishman v. State, 525 N.E.2d 284 (Ind. 1988), the defendant appealed his

       convictions and adjudication as a habitual offender. Dishman alleged in

       relevant part that the trial court erred when it denied his motion for a change of

       judge because, “[i]n his capacity as prosecuting attorney, [the trial judge] had

       prosecuted appellant in the two cases on which the habitual offender charge

       was based.” Id. at 285. Our supreme court rejected that contention and held as

       follows:


               In this situation, the trial judge would have erred had there been
               any factual contesting of the prior convictions. However, such
               was not the case here. Once the certified convictions were
               presented to the jury, the determination of the status as habitual
               criminal was virtually a foregone conclusion. There is no
               indication in this situation that the trial judge’s personal
       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015        Page 5 of 24
               knowledge of appellant’s prior convictions in any way played a
               part in the jury’s determination as to the status of habitual
               offender.


       Id.


[13]   Here, likewise, Jackson did not contest the evidence of his prior convictions

       supporting the habitual offender adjudication, including the evidence of a

       perjury conviction, which is the one in which the trial judge in this case was

       involved as a prosecutor. Jackson did not object to the admission of the

       certified records of the prior convictions, and, in his closing argument, his trial

       counsel conceded that Jackson had been convicted of the two prior felonies as

       alleged. Accordingly, as in Dishman, “[t]here is no indication . . . that the trial

       judge’s personal knowledge of [Jackson’s prior perjury conviction] in any way

       played a part in the jury’s determination as to the status of habitual offender.”

       Id. The trial court did not err when it denied Jackson’s motion for change of

       judge. See also Sisson v. State, 985 N.E.2d 1, 19 (Ind. Ct. App. 2012).


                                  Issue Two: Sufficiency of the Evidence

[14]   Jackson contends that the State presented insufficient evidence to support either

       his corrupt business influence conviction or his adjudication as a habitual

       offender. Our standard of review for sufficiency of the evidence claims is well-

       settled. Tobar v. State, 740 N.E.2d 109, 111 (Ind. 2000).


               In reviewing the sufficiency of the evidence, we examine only the
               probative evidence and reasonable inferences that support the
               verdict. We do not assess witness credibility, nor do we reweigh

       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015      Page 6 of 24
               the evidence to determine if it was sufficient to support a
               conviction. Under our appellate system, those roles are reserved
               for the finder of fact. Instead, we consider only the evidence
               most favorable to the trial court ruling and affirm the conviction
               unless no reasonable fact-finder could find the elements of the
               crime proven beyond a reasonable doubt.


       Pillow v. State, 986 N.E.2d 343, 344 (Ind. Ct. App. 2013) (citations omitted)

       (internal quotation marks omitted).


                                          Corrupt Business Influence

[15]   To prove corrupt business influence, the State was required to show that

       Jackson, through a pattern of racketeering activity, knowingly or intentionally

       acquired or maintained, either directly or indirectly, an interest in or control of

       United States currency from multiple armed robberies. Ind. Code § 35-45-6-

       2(2). “Racketeering activity” means, in relevant part, to commit, to attempt to

       commit, to conspire to commit a violation of, or to aid and abet in a robbery.

       I.C. § 35-45-6-1(e). A “pattern of racketeering” activity means engaging in at

       least two incidents of racketeering activity that have the same or similar intent,

       result, accomplice, victim, or method of commission, or that are otherwise

       interrelated by distinguishing characteristics that are not isolated incidents. I.C.

       § 35-45-6-1(d). Further, “the incidents are a pattern of racketeering activity only

       if at least one (1) of the incidents occurred after August 31, 1980, and if the last

       of the incidents occurred within five (5) years after a prior incident of

       racketeering activity.” Id.




       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015        Page 7 of 24
[16]   Jackson contends that the State was also required to prove that his criminal acts

       posed a threat of continued criminal activity, but that the State presented no

       such evidence. While Indiana’s statute for corrupt business influence does not

       expressly include an element of continuing the criminal conduct into the future,

       the statute is patterned after the federal RICO statute, and we look to relevant

       federal case law for guidance in interpreting the Indiana version of the statute.

       Waldon v. State, 829 N.E.2d 168, 176 (Ind. Ct. App. 2005), trans. denied. In H.J.,

       Inc. v. Northwestern Bell Telephone Co., 492 U.S. 229 (1989), the United States

       Supreme Court observed that, with respect to federal RICO law, “to prove a

       pattern of racketeering activity a plaintiff or prosecutor must show that the

       racketeering predicates are related, and that they amount to or pose a threat of

       continued criminal activity.” (Emphasis added). And the Court explained that

               “[c]ontinuity” is both a closed- and open-ended concept, referring
               either to a closed period of repeated conduct, or to past conduct
               that by its nature projects into the future with a threat of
               repetition. See Barticheck v. Fidelity Union Bank/First National
               State, 832 F.2d 36, 39 (CA3 1987). It is, in either case, centrally a
               temporal concept—and particularly so in the RICO context,
               where what must be continuous, RICO’s predicate acts or
               offenses, and the relationship these predicates must bear one to
               another, are distinct requirements. A party alleging a RICO
               violation may demonstrate continuity over a closed period by
               proving a series of related predicates extending over a substantial
               period of time. Predicate acts extending over a few weeks or months
               and threatening no future criminal conduct do not satisfy this
               requirement: Congress was concerned in RICO with long-term criminal
               conduct. Often a RICO action will be brought before continuity can be
               established in this way. In such cases, liability depends on whether the


       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015         Page 8 of 24
               threat of continuity is demonstrated.


       Id. at 241-42 (emphasis added).


[17]   In Waldon, the defendant was convicted of five counts of burglary, five counts

       of theft, and corrupt business influence related to offenses committed “within

       the span of a few days[.]” 829 N.E.2d at 175. On appeal, the defendant

       contended that the State had presented insufficient evidence to support his

       corrupt business influence conviction because there was no evidence that he

       had planned to continue his crime spree into the future. We acknowledged the

       continuity element as set out in H.J., Inc. and held as follows:


               In this case, Waldon and his cohorts were apprehended before
               the crime spree could cover a substantial period of time.
               Nonetheless, the facts that it extended for a short time and there
               was no direct evidence of planning for future crimes are not fatal.
               The pattern which was developing shows regular, almost daily, attempts
               at burglary. The testimony from trial reveals a plan for ongoing criminal
               activity as once the conduct was set in motion, it only took a phone call to
               organize the group and get them into action. From this evidence, the
               jury could infer that the crimes were to continue into the future.


       Id. at 177 (emphasis added).


[18]   Again, there are two ways to prove the continuity requirement. The State can

       show that the defendant committed a series of related predicates extending over

       a substantial period of time, or the State can show that the defendant

       committed a series of related predicates over the course of a few weeks or

       months. H.J., Inc., 492 U.S. at 242. In the latter case, which applies here,


       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015             Page 9 of 24
       “liability depends on whether the threat of continuity is demonstrated.” Id.

       (emphasis original). That is, the State must demonstrate that the defendant

       intended for the racketeering activity to continue into the future at the time he

       was arrested. Id.


[19]   Here, the State did not argue or present evidence to show that there was any

       threatened future criminal conduct related to the robberies Jackson had

       committed. Still, on appeal the State maintains that


               the evidence in this case permits a reasonable inference that if
               [Jackson] and his accomplices had not been identified and
               apprehended quickly after the bank robbery, their criminal
               activity threatened to continue into the future. They were a well-
               organized group employing sophisticated means to regularly
               perpetrate armed robberies of businesses in Anderson. As in
               Waldon, the evidence was sufficient to support the jury’s
               determination that [Jackson] engaged in a pattern of racketeering
               activity.


       Appellee’s Br. at 23.


[20]   We decline the State’s invitation to analogize this case to Waldon. First, in

       Waldon the defendant committed five burglaries over the course of a few days.

       Here, Jackson committed three burglaries over the course of a month. Second,

       and significantly, the State does not direct us to evidence in the record showing

       that Jackson and his cohorts, like the defendants in Waldon, were well

       organized and had any particular method to carry out the burglaries, like a

       simple “phone call” to “get them into action.” Waldon, 829 N.E.2d at 177.

       While the State characterizes Jackson, Ricard, and Reed as “a well-organized
       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015    Page 10 of 24
       group employing sophisticated means” to commit the robberies, the State does

       not point to any evidence to support that characterization. Appellee’s Br. at 23.

       Indeed, under the State’s characterization of these facts, virtually any series of

       robberies would constitute a pattern of racketeering activity. We hold that the

       evidence is insufficient to support an inference that Jackson intended to

       continue robbing businesses in Anderson into the future, and we reverse his

       conviction for corrupt business influence. Cf. Kollar v. State, 556 N.E.2d 936,

       941 (Ind. Ct. App. 1990) (holding evidence sufficient to support corrupt

       business influence conviction given the lengthy duration of coin shop owner’s

       pyramid scheme and defendant’s stated intention to continue in the coin

       business), trans. denied.


[21]   Finally, we reject the State’s contention that Indiana’s definition of “pattern of

       racketeering activity” is significantly broader than the federal definition and

       that, therefore, we should give “the language of the Indiana statute meaning

       independent of Federal authority” and disregard altogether future criminality.

       Appellee’s Br. at 19, 21. In support of that contention, the State cites to Keesling

       v. Beegle, 880 N.E.2d 1202 (Ind. 2008). In Keesling, our supreme court

       addressed whether liability under the Indiana RICO Act extends only to

       persons who direct racketeering activity (the rule under the Federal RICO Act)

       or extends below the managerial or supervisory level to a racketeering

       enterprise’s “foot soldiers” as well. Id. at 1203.


[22]   The provision of the federal Act addressed in Keesling provides in relevant part

       that it shall be unlawful for any person employed by or associated with any

       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015     Page 11 of 24
enterprise to conduct or participate, directly or indirectly, in the conduct of such

enterprise’s affairs through a pattern of racketeering activity or collection of

unlawful debt. 18 U.S.C. § 1962(c). And the Indiana statute provides in

relevant part that a person who is employed by or associated with an enterprise,

and who knowingly or intentionally conducts or otherwise participates in the

activities of that enterprise through a pattern of racketeering activity commits

corrupt business influence. I.C. § 35-45-6-2(3). In Keesling, our supreme court

stated that


        [t]he most important difference between the language of these
        two statutes is that the Federal Act imposes liability on a person
        who “conduct[s] or participate[s] . . . in the conduct of such
        enterprise’s affairs” while the Indiana Act imposes liability on a
        person who “conducts or otherwise participates in the activities
        of that enterprise.”
880 N.E.2d at 1206. The court stated further that,

        [b]y imposing liability not just on a person who “conducts . . . the
        activities” of a racketeering enterprise but also on a person who
        “otherwise participates in the activities” of a racketeering
        enterprise, we think it clear that scope of liability under the
        Indiana Act is broader than under the Federal Act.


Id. And the court held that, “[b]ecause the Indiana Act uses language

significantly broader than that of the Federal Act, we conclude that it imposes

RICO liability both on persons at and below a racketeering enterprise’s

managerial or supervisory level.” Id. at 1203.


Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015     Page 12 of 24
[23]   Here, the State maintains that Indiana’s definition of pattern of racketeering

       activity uses language significantly different than that in the federal definition

       and, therefore, we should not read into the Indiana statute any requirement to

       prove that a defendant’s criminal acts pose a threat of continued criminal

       activity. The federal statute defines “pattern of racketeering activity” as

       “requir[ing] at least two acts of racketeering activity, one of which occurred

       after [October 15, 1970,] and the last of which occurred within ten years

       (excluding any period of imprisonment) after the commission of a prior act of

       racketeering activity.” 18 U.S.C. § 1961(5). And, again, our statute provides as

       follows:

               “Pattern of racketeering activity” means engaging in at least two
               incidents of racketeering activity that have the same or similar
               intent, result, accomplice, victim, or method of commission, or
               that are otherwise interrelated by distinguishing characteristics
               that are not isolated incidents. However, the incidents are a
               pattern of racketeering activity only if at least one of the incidents
               occurred after August 31, 1980, and if the last of the incidents
               occurred within five years after a prior incident of racketeering
               activity.


       I.C. § 35-45-6-1(d).


[24]   The State contends that


               [t]he plain language of the statute indicates that the Indiana
               General Assembly intended for the definition of a “pattern” to
               focus on the relationship between the predicate offenses
               regarding the intent, methods, participants, and like
               circumstances. They also set narrower temporal limitations than

       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015       Page 13 of 24
               in the Federal statute, requiring the incidents of racketeering
               activity occur within five rather than ten years of one another.
               However, there is no indication in the statute that the General
               Assembly wished to impose a separate element punishing future
               criminality as the Supreme Court has read into the Federal
               statute. While this Court has previously relied on the Supreme
               Court’s interpretation of the Federal definition when applying the
               Indiana statute, it has not addressed the differing language used
               in the two statutes when doing so.


       Appellee’s Br. at 21.


[25]   We acknowledge that the plain language of the federal statute differs from that

       of the Indiana statute to the extent that the federal statute does not explicitly

       require that the predicates be related in any way. But while 18 U.S.C. Section

       1961(5) does not include language requiring that the two predicates “have the

       same or similar intent, result, accomplice, victim, or method of commission, or

       that are otherwise interrelated by distinguishing characteristics that are not

       isolated incidents,” I.C. § 35-45-6-1(d), federal case law holds that the same

       factors are required under the federal statute to prove a pattern of racketeering

       activity. In particular, in H.J., Inc., the Supreme Court, in defining “the element

       of relatedness” between predicates in the context of the federal RICO statute,

       took “guidance” from another provision of the Organized Crime Control Act of

       1970 which provided that “criminal conduct forms a pattern if it embraces

       criminal acts that have the same or similar purposes, results, participants,

       victims, or methods of commission, or otherwise are interrelated by

       distinguishing characteristics and are not isolated events.” 492 U.S. at 239-40.

       Thus, while the plain text of the Indiana statute differs from that of the federal
       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015     Page 14 of 24
       statute, both require proof of a relationship between the predicate offenses

       regarding the intent, methods, participants, and like circumstances. And it

       would appear that our legislature patterned the statutory definition of pattern of

       racketeering activity after both 18 U.S.C. Section 1961(5) and the federal

       Organized Crime Control Act of 1970. See id. Finally, we are not persuaded

       that the five year difference in the temporal requirement of the two statutes is

       significant on this question.


[26]   Again, because the statute is patterned after federal law, we look to relevant

       federal case law for guidance in interpreting the Indiana version of the statute.1

       Waldon, 829 N.E.2d at 176. We reject the State’s invitation to disregard federal

       case law on this issue, and we hold that, to prove corrupt business influence, the

       State must show that the defendant’s criminal acts pose a threat of continued

       criminal activity. Because the State presented insufficient evidence to prove any

       such threat here, we reverse Jackson’s conviction for corrupt business

       influence.2




       1
         We disagree with the dissent’s assertion that we are improperly engrafting new words onto the corrupt
       business influence statute. Rather, again, because our statute is patterned after the federal statute, we follow
       federal case law to aid in our interpretation of the Indiana statute.
       2
         This court has twice addressed a defendant’s challenge to the sufficiency of the evidence on the continuity
       element to support corrupt business influence convictions, and in neither case is it apparent that the State
       challenged the applicability of that element under Indiana law. See Waldon, 829 N.E.2d at 177; Kollar, 556
N.E.2d at 941.

       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015                              Page 15 of 24
                                      Habitual Offender Adjudication

[27]   To establish that Jackson was a habitual offender, the State was required to

       show that he had “accumulated two (2) prior unrelated felony convictions.”

       Ind. Code § 35-50-2-8. “To be ‘unrelated,’ the defendant must have committed

       the second felony after being sentenced for the first and must have been

       sentenced for the second felony prior to committing the current felony . . . .”

       Walker v. State, 988 N.E.2d 1181, 1186-87 (Ind. Ct. App. 2013), trans. denied.


[28]   The State presented sufficient evidence to demonstrate that Jackson was a

       habitual offender. In particular, the State admitted into evidence certified

       records of Jackson’s prior convictions for perjury, a Class D felony, and

       intimidation, as a Class C felony. Jackson did not object to the admission of

       those exhibits. Still, on appeal, Jackson contends that the State failed to prove

       that he was the same Ashonta Kenya Jackson identified in those records.


[29]   While certified copies of judgments or commitments containing the same or

       similar name as the defendant may be introduced to prove the commission of

       prior felonies, there must be other supporting evidence to identify defendant as

       the same person named in the documents. Baxter v. State, 522 N.E.2d 362, 365

       (Ind. 1988). This proof of identity may be in the form of circumstantial

       evidence. Id. A sufficient connection between the documents and the

       defendant is made if the evidence yields logical and reasonable inferences from

       which the trier of fact may determine it was indeed the defendant who was

       convicted of the two felonies alleged. Id.


       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015   Page 16 of 24
[30]   Here, the State presented the following evidence to prove that Jackson was the

       same person convicted of perjury as indicated in the certified records submitted:

       Jackson’s unique name, date of birth, and social security number, and the

       records indicated that Jackson is a black male with black hair and brown eyes.

       And the records submitted to prove the intimidation conviction included

       Jackson’s unique name, date of birth, and also described Jackson as a black

       male with black hair and brown eyes. Finally, and moreover, in his closing

       argument, defense counsel acknowledged that Jackson had been convicted of

       the two prior felonies as alleged. The State presented sufficient evidence to

       support Jackson’s adjudication as a habitual offender.


                                            Issue Three: Sentencing

[31]   Jackson contends that the trial court abused its discretion when it sentenced

       him. Sentencing decisions rest within the sound discretion of the trial court and

       are reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868
N.E.2d 482, 490 (Ind. 2007), clarified on other grounds on reh’g, 875 N.E.2d 218

       (Ind. 2007). An abuse of discretion occurs if the decision is clearly against the

       logic and effect of the facts and circumstances before the court, or the

       reasonable, probable, and actual deductions to be drawn therefrom. Id.


               One way in which a trial court may abuse its discretion is failing
               to enter a sentencing statement at all. Other examples include
               entering a sentencing statement that explains reasons for
               imposing a sentence—including a finding of aggravating and
               mitigating factors if any—but the record does not support the
               reasons, or the sentencing statement omits reasons that are
               clearly supported by the record and advanced for consideration,

       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015      Page 17 of 24
               or the reasons given are improper as a matter of law . . . .

               [However, b]ecause the trial court no longer has any obligation
               to “weigh” aggravating and mitigating factors against each other
               when imposing a sentence, . . . a trial court cannot now be said to
               have abused its discretion in failing to “properly weigh” such
               factors.


       Id. at 490-91.


[32]   Here, the trial court identified three aggravators, namely, “1) Serious criminal

       history, 2) Engaged in a pattern of conspiracy to rob people, and 3) Violated

       prior court supervision.” Appellant’s App. at 6. And the trial court imposed

       enhanced sentences on each of Jackson’s convictions. Jackson contends that

       the trial court abused its discretion when it identified as aggravating Jackson’s

       “pattern of behavior of engaging in conspiracy to commit robberies[.]”

       Appellant’s Br. at 22. Jackson maintains that that aggravator is a factor

       constituting a material element of the crime of corrupt business influence and

       cannot, therefore, be considered an aggravating circumstance in determining his

       sentence. Id. (citing McElroy v. State, 865 N.E.2d 584, 589 (Ind. 2007)). The

       State counters that that aggravator is proper because it merely describes the

       “particular circumstances of the crimes that could support sentences above the

       advisory.” Appellee’s Br. at 28.

[33]   Generally, the “nature and circumstances” of a crime is a proper aggravating

       circumstance. McCann v. State, 749 N.E.2d 1116, 1120 (Ind. 2001) (quoting

       Thacker v. State, 709 N.E.2d 3, 10 (Ind. 1999)). Even if the trial court relied on

       an improper factor under this aggravating circumstance, the sentence may be

       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015    Page 18 of 24
       upheld so long as “[t]he remaining components of that aggravator were

       proper.” Id. (quoting Angleton v. State, 714 N.E.2d 156, 160 (Ind. 1999)).


[34]   At sentencing, the trial court stated the following: “You engaged in a pattern

       [of] behavior with your co-defendants, which was an organized conspiracy to

       rob people, with firearms. That kind of behavior gets people killed. And for a

       little bit of financial gain you were willing to put a lot of other people’s lives in

       jeopardy.” Tr. at 690. The first sentence of the court’s statement appears to

       mirror the racketeering activity element of corrupt business influence, which

       requires that the defendant conspire to commit a violation of, or aiding and

       abetting in a robbery. Ind. Code § 35-45-6-1(e). But, after the first sentence, the

       remaining components of the aggravator are proper. Thus, the trial court did

       not abuse its discretion when it identified the challenged aggravator.3 McCann,
749 N.E.2d at 1120. Finally, even if we were to disregard the challenged

       aggravator, Jackson’s extensive criminal history, including probation violations,

       without more, would support his enhanced sentence. See, e.g., Bacher v. State,

       722 N.E.2d 799, 803 (Ind. 2000) (holding when a sentencing court improperly

       applies an aggravating circumstance, but other valid aggravating circumstances

       do exist, a sentence enhancement may still be upheld).


[35]   Jackson also contends that the trial court abused its discretion when it did not

       identify as mitigating the fact that “he spent a ‘significant amount of time as a



       3
         While we reverse Jackson’s corrupt business influence conviction on appeal, we note that the evidence
       supports the facts and circumstances of the offenses as described by the trial court at sentencing.

       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015                         Page 19 of 24
       law abiding citizen[.]’” Appellant’s Br. at 22 (quoting Tr. at 687). The

       determination of mitigating circumstances is within the trial court’s discretion.

       Rogers v. State, 878 N.E.2d 269, 272 (Ind. Ct. App. 2007), trans. denied. The trial

       court is not obligated to accept the defendant’s argument as to what constitutes

       a mitigating factor, and a trial court is not required to give the same weight to

       proffered mitigating factors as does a defendant. Id. A trial court does not err

       in failing to find a mitigating factor where that claim is highly disputable in

       nature, weight, or significance. Id. An allegation that a trial court abused its

       discretion by failing to identify or find a mitigating factor requires the defendant

       on appeal to establish that the mitigating evidence is significant and clearly

       supported by the record. Id.


[36]   Considering Jackson’s criminal history and his admitted “past gang

       membership,” Appellant’s App. at 95, we are not persuaded that Jackson’s

       claim that he lived as a law-abiding citizen for an eight-year period leading up

       to the instant offenses is significant and clearly supported by the record.

       Jackson was born in 1979. His juvenile history includes five true findings,

       including two batteries and one instance of resisting law enforcement. And his

       criminal history includes three felony convictions, including intimidation with a

       deadly weapon. We hold that the trial court did not abuse its discretion when it

       sentenced Jackson.


[37]   That being said, as the State points out, the trial court erred when it did not

       attach Jackson’s habitual offender enhancement to one of his felony

       convictions. A habitual offender finding does not constitute a separate crime

       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015     Page 20 of 24
       nor result in a separate sentence, but rather results in a sentence enhancement

       imposed upon the conviction of a subsequent felony. Greer v. State, 680 N.E.2d
526, 527 (Ind. 1997). In the event of simultaneous multiple felony convictions

       and a finding of habitual offender status, trial courts must impose the resulting

       penalty enhancement upon only one of the convictions and must specify the

       conviction to be so enhanced. Id. Here, because the trial court did not specify

       which of Jackson’s convictions was enhanced by his habitual offender

       adjudication, we remand and instruct the trial court to revise the sentencing

       statement to reflect which conviction is enhanced.


                                                    Conclusion

[38]   The trial court did not err when it denied Jackson’s motion for change of judge.

       The State presented insufficient evidence to support Jackson’s corrupt business

       influence conviction, and we reverse that conviction. But the State presented

       sufficient evidence to support his habitual offender adjudication. The trial court

       did not abuse its discretion when it sentenced Jackson. But we remand and

       instruct the trial court to revise the sentencing order to indicate which

       conviction is enhanced by Jackson’s habitual offender adjudication.


[39]   Affirmed in part, reversed in part, and remanded with instructions.


       Friedlander, J., concurs.

       Baker, J., concurs in part and dissents in part with separate opinion.




       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015       Page 21 of 24
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Ashonta Kenya Jackson,                                     Court of Appeals Case No.
                                                                  48A02-1409-CR-670
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellees-Plaintiff.




       Baker, Judge, concurring in part and dissenting in part.

[40]   I respectfully dissent from the majority regarding the sufficiency of the evidence

       supporting Jackson’s conviction for corrupt business influence. As the majority

       notes, Indiana Code section 35-45-6-2(2) provides that a person commits

       corrupt business influence if he, “through a pattern of racketeering activity,

       knowingly or intentionally acquires or maintains, either directly or indirectly,

       an interest in or control of property or an enterprise.” A pattern of racketeering

       activity “means engaging in at least two (2) incidents of racketeering activity

       that have the same or similar intent, result, accomplice, victim, or method of




       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015                  Page 22 of 24
       commission, or that are otherwise interrelated by distinguishing characteristics

       that are not isolated incidents.” I.C. § 35-45-6-1.


[41]   The majority concludes that there is insufficient evidence supporting a

       conclusion that the racketeering activity amounts to or poses a threat of

       continued criminal activity—an element that appears nowhere in the statute

       defining the crime. As noted by the majority, however, our Supreme Court has

       noted the many differences between the Indiana act and the federal act. See

       Keesling, 880 N.E.2d at 1203-06 (emphasizing that the Indiana statute “uses

       language significantly broader than” its federal counterpart).


[42]   In writing a continuity requirement into the federal RICO statutes, the United

       States Supreme Court focused heavily on legislative history and Congressional

       intent. H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 238-39 (1989). There is no

       such legislative history to examine in Indiana. And the General Assembly has

       had the benefit of the United States Supreme Court’s opinion in H.J. for over

       two decades but has never elected to adopt the continuity requirement

       announced in that case.


[43]   It is axiomatic that when engaging in statutory interpretation, “Courts may not

       ‘engraft new words’ onto a statute or add restrictions where none exist.”

       Kitchell v. Franklin, 997 N.E.2d 1020, 1026 (Ind. 2013) (quoting State ex rel.

       Monchecourt v. Vigo Cir. Ct., 240 Ind. 168, 162 N.E.2d 614, 615 (1959)). I believe

       that to reverse a conviction for failure to prove an element that is nowhere to be

       found in the statute defining the crime requires us to engraft new words onto a


       Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015     Page 23 of 24
statute. I do not believe it is our place to do so. As a result, I would affirm

Jackson’s conviction for corrupt business influence. In all other respects, I

concur with the majority.




Court of Appeals of Indiana | Opinion 48A02-1409-CR-670| June 4, 2015     Page 24 of 24